Case 2:19-cv-05465-AB-AFM Document 65 Filed 12/06/19 Page1lofi1 Page ID #:1269

5 UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No.: CV 19-05465-AB (AFMx) Date: December 6, 2019

 

 

Title: | William Morris Endeavor Entertainment, LLC v. Writers Guild of America,
West, Inc. et al

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

Carla Badirian Chia Mei Jui
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
David Greenspan Anthony R Segall
Richard Kendall Ethan E Litwin, PHV
Jeffrey L Kessler, PHV P Casey Pitts
Adam Levin Stacey M Leyton
#

Proceedings: DEFENDANTS’ MOTION TO DISMISS CONSOLIDATED
COMPLAINT [47]

The Courtroom Deputy Clerk distributes the Court’s tentative rulings prior to the
case being called.

The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motion under

submission.

 

 

#
= = =
#
#
#
=
1 > 15
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk CB

# #
